DETAILED ACTION

Allowable Subject Matter
Claims 1-6 are allowed.

Regarding claim 1, Goto (JP-2018018354) discloses a method for determining a quality of a food product which is a determination target, based on a result of a measurement on a sample originating from the product using a chromatograph mass spectrometer (see Abstract and page 6 last paragraph – page 7 second paragraph: quality prediction method for food and drink) comprising: 
a training sample data collection process training includes a plurality of training samples (see Abstract and page 8 first paragraph: training sample collection); 
an unknown sample measurement process in which a sample originating from the food product which is the determination target is subjected to a measurement using the chromatograph mass spectrometer under the aforementioned analysis condition (and page 6 last paragraph – page 7 second paragraph: quality prediction method for food and drink wherein the sample collected is from an unknown sample). 

Amani (US 20190203287) discloses wherein the training data includes a plurality of training samples individually labeled with a known state of quality (see paragraph 0173-0174: training samples are not contaminated are contaminated with known contaminants); and 
a training sample measurement process that uses a supervised learning approach (see paragraph 0170: supervised learning of classifiers). 

Song (US 20160054276) discloses a method for determining a quality of a product which is a determination target, based on a result of a measurement on a sample originating from the product using a chromatograph mass spectrometer (see Abstract and paragraphs 0081, 0101-0102, and 0104: assessing the quality of a product using liquid chromatography-mass spectrometry), the method comprising: 
a training sample measurement process in which, for a product belonging to the same kind as the determination target, a plurality of training samples individually labeled are subjected to a measurement using the chromatograph mass spectrometer under a same analysis condition (see paragraph 0076-0077, 0081, and 0096: fingerprint profile is generated during a training sample measurement process that measures a plurality of batches of the same product using the same measurement setup/system, i.e. falls under the broad scope of a same analysis condition); 
a training sample data collection process in which an index value related to a magnitude of a peak observed on an extracted ion chromatogram obtained as a result of the measurement in the training sample measurement process is acquired for each of the plurality of training samples (see paragraphs 0055-0056, 0076-0077, 0081, and 0096: training sample data collection process gathers peak magnitude and retention times, collection process includes an index value of a peak belonging to common retention times of each common characteristic peaks); 
a discrimination model creation process in which all of the training samples acquired for each of the plurality of labeled training samples in the training sample data collection process (see paragraphs 0055-0056, 0076-0077, 0081, and 0096: generates a fingerprint using an index value of peaks belonging to common retention times); and 
an unknown sample data collection process in which the index value of the peak observed in an extracted ion chromatogram obtained as a result of the measurement in the unknown sample measurement process, is acquired (see Claims 1 and 10). 

Richter Dahlfors (US 20150212076) discloses a method of comparing peaks at specific retention times from a fingerprint to that of common retention times in an unknown sample (see Abstract and paragraph 0086). 

Estelles-Lopez (An automated ranking platform for machine learning regression models for meat spoilage prediction using multi-spectral imaging and metabolic profiling) discloses using machine learning to train models for assessing meat spoilage (see Title and Abstract). 

However, the prior art fails to disclose the claimed combination of a method for determining a quality of a food product which is a determination target, based on a result of a measurement on a sample originating from the food product using a chromatograph mass spectrometer, the method comprising: 
a training sample measurement process in which, for a food product belonging to the same kind as the determination target, a plurality of training samples individually labeled with a known state of quality are subjected to a measurement using the chromatograph mass spectrometer under a same analysis condition; 
a training sample data collection process in which an index value related to a magnitude of a peak observed on an extracted ion chromatogram obtained as a result of the measurement in the training sample measurement process is acquired for each of the plurality of training samples, and the index value of the peak at each retention time common to all of the training samples is extracted; a discrimination model creation process in which a supervised training is performed to create a discrimination model, using, as training data, the index value of the peak at each retention time common to all of the training samples acquired for each of the plurality of labeled training samples in the training sample data collection process; 
an unknown sample measurement process in which a sample originating from the food product which is the determination target is subjected to a measurement using the chromatograph mass spectrometer under the aforementioned analysis condition; 
an unknown sample data collection process in which the index value of the peak at each retention time common to all of the training samples, observed in an extracted ion chromatogram obtained as a result of the measurement in the unknown sample measurement process, is acquired; and 
a discrimination execution process in which data of the peak index values acquired in the unknown sample data collection process are inputted into a discriminator based on the discrimination model, to obtain a quality discrimination result.

	Dependent claims 2-6 are allowable due to their dependency upon allowable independent claims 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865